third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 ------------------------ posts-145204-12 uilc date date to director indian tribal governments attn ------------------ from michael j montemurro branch chief income_tax accounting subject electronic health records incentive payments posts-145204-12 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether recipients must include in gross_income electronic health record incentive payments paid_by the centers for medicare and medicaid services cms pursuant to the american recovery and reinvestment act whether cms has a reporting requirement with regard to payments made under whether the reporting requirement is altered if the payment is assigned to a third the ehr incentive program party conclusions the recipients must include the incentive payments in gross_income unless they receive the payments as a conduit or an agent of another and are thus unable to keep the payments -----------------------------2 cms has a reporting requirement under sec_6041 of the internal_revenue_code with respect to the eligible providers in the event of an assignment by the eligible providers to a third party cms would be obligated to report a payment to the eligible provider even if the payment is assigned to a third party the eligible provider would then likely bear a reporting obligation with respect to the assignment to a third party cms would not have a reporting obligation with respect to the third-party assignee unless cms exercised managerial oversight with respect to or had a significant economic_interest in the assignment facts the american_recovery_and_reinvestment_act_of_2009 arra authorizes the centers for medicare and medicaid services cms to make incentive payments to eligible professionals and hospitals that are meaningful electronic health record ehr users an ehr allows health care providers to record patient information electronically instead of using paper records meaningful use entails more than merely maintaining ehrs to be eligible for incentive payments cms requires that providers demonstrate that they are using their ehrs in ways that can positively affect their patients’ care for example providers must record patient data electronically and share that data either with the patient or with other healthcare professionals providers may also employ the ehrs to issue prescriptions electronically or to update immunization records under the medicare ehr incentive program cms makes incentive payments to individual providers not to practices or groups according to the payor cms the incentive payment is based on the provider’s meaningful use of the ehrs and does not constitute reimbursement for the expenses_incurred in establishing ehrs you also indicated that prior to actual receipt of an incentive payment a recipient may assign the payment to a third party typically the practice group of which the recipient is a member law and analysis issue except as otherwise provided in the internal_revenue_code code a taxpayer must include in gross_income all income from whatever source derived sec_61 the supreme court has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of income all accessions to wealth 515_us_323 any receipt of funds is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the exclusions created by other sections of the code 348_us_426 exclusions from gross_income are construed narrowly to maximize the taxation of any accession to wealth 504_us_229 souter j concurring -----------------------------3 as in the case of exclusions a taxpayer generally is not required to include in gross_income a payment that constitutes a return_of_capital 247_us_179 thus a recipient must include an incentive payment in gross_income unless the recipient can demonstrate that it fits within an exclusion provided by the code or constitutes a nontaxable return_of_capital as discussed below the cms incentive payments neither come within an exclusion provided by the code nor constitute a return_of_capital to the recipients in enacting arra congress did not address the taxation of incentive payments accordingly the taxability of an incentive payment must be determined by applying well- established principles of taxation according to the payor cms the incentive payment is based on the provider’s meaningful use of ehrs and does not constitute reimbursement for the expenses_incurred in establishing ehrs thus an incentive payment is a clear accession to wealth and not a return_of_capital further the payments do not fall within any exclusion provided by the code consequently a recipient must include incentive payments in gross_income under sec_61 of the code unless he or she receives the payments as a conduit or an agent of the recipient’s practice group or someone else and is thus not allowed to keep the payments under the anticipatory_assignment_of_income doctrine a taxpayer who earns or otherwise creates a right to receive income cannot exclude the economic gain from gross_income by assigning the gain to another party because gains should be taxed to the person who earns it 281_us_111 543_us_426 the power to dispose_of income causing the income to be paid to another is equivalent of ownership for tax purposes 311_us_112 under the claim_of_right_doctrine if a taxpayer receives money under a claim of right and without restriction as to its disposition then he has received income that he is required to report even though it may be claimed that he is not entitled to retain the money and may be ordered to restore its equivalent 286_us_417 conversely if a person receives funds as a conduit for another or as an agent of another then he does not have a claim of right to the funds and the funds received are not income to him to the extent he passes them on to the person for whom the funds were intended 73_tc_215 in the present case if the provider is receiving incentive payments as an agent or conduit of the provider’s practice or group or someone else the provider is not required to include the payment in his her gross_income as long as he she turns the payment over to the other entity or person as required see revrul_76_479 1976_2_cb_20 revrul_69_274 1969_1_cb_36 revrul_65_282 1965_2_cb_21 and revrul_58_220 1958_1_cb_26 for instances in which the irs has held that a recipient was not taxed on receipt of a payment because he or she was an agent of another -----------------------------4 issue sec_2 sec_6041 requires information reporting of aggregate payments made in the course of a trade_or_business in excess of dollar_figure per year cms is engaged in a trade_or_business within the meaning of the statute because the regulations specifically include nonprofits and exempt entities within the meaning of trade_or_business sec_1_6041-1 the ehr payment is a payment of a fixed and determinable gain profit or income made in the course of a trade_or_business within the meaning of sec_6041 therefore cms has a reporting obligation with respect to the eligible providers to the extent such payments exceed dollar_figure likewise the assignment by an eligible provider of such payments to a third party would also meet this definition and therefore the eligible practitioner would have a reportable_payment to the assignee under sec_6041 unless an exception applies payment for the purposes of sec_6041 can occur even though funds are never transferred directly to the payee see id sec_1_6041-1 here cms transfers control of the funds to the eligible provider which constitutes a payment the eligible provider may then transfer control of the funds by assignment to the third party which is also a payment where the eligible provider assigns the payment to a third party cms would be the payor with respect to the eligible provider and the eligible provider would be the payee then the eligible provider would be the payor with respect to the third-party assignee and the third-party assignee would be the payee under sec_6041 the payor bears the obligation to report a payment cms is not obligated to determine who will ultimately include the payment as income the existence of a conduit relationship is irrelevant to cms’s reporting requirement cms is obligated to report the payment with respect to the eligible provider only cms would not be a payor with respect to a third-party assignee unless cms makes payment directly to the third party and exercises managerial oversight with respect to or had a significant economic_interest in the assignment see id sec_1_6041-1 therefore cms would bear the reporting obligation for the payment to the eligible provider and the eligible provider would bear the reporting obligation if any with respect to the assignment to a third party see generally id sec_1_6041-1 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
